                                                   Case 3:17-cv-03695-MMC Document 314 Filed 04/19/21 Page 1 of 2



                                             1    Samuel Rosenthal (pro hac vice)                     Phil Busman (pro hac vice)
                                                  sam.rosenthal@nelsonmullins.com                     Phil.busman@nelsonmullins.com
                                             2    Nelson Mullins Riley & Scarborough LLP              Nelson Mullins Riley & Scarborough LLP
                                                  101 Constitution Ave., N.W.                         101 Constitution Ave., N.W.
                                             3    Washington, D.C. 20001                              Washington, D.C. 20001
                                                  Telephone: +1 202-689-2915                          Telephone: +1 202-689-2988
                                             4    Facsimile +1 202-712-2860

                                             5    Cory E. Manning (State Bar # 213120)                Crispin L. Collins (State Bar # 311755)
                                                  cory.manning@nelsonmullins.com                      crispin.collins@nelsonmullins.com
                                             6    Nelson Mullins Riley & Scarborough LLP              Nelson Mullins Riley & Scarborough LLP
                                                  1320 Main St., 17th Floor                           19191 S. Vermont Ave., Suite 301
                                             7    Columbia, SC 29201                                  Torrance, CA 90502
                                                  Telephone: +1 803-255-5524                          Telephone: +1 424-221-7407
                                             8    Facsimile +1 803-256-7500                           Facsimile +1 424-221-7499

                                             9    Christian J. Myers (pro hac vice)
                                                  Josh.myers@nelsonmullins.com
NELSON, MULLINS, RILEY & SCARBOROUGH, LLP




                                            10    Nelson Mullins Riley & Scarborough LLP
                                                  101 Constitution Ave., N.W.
                                            11    Washington, D.C. 20001
                                                  Telephone: +1 202-689-2991
                                            12

                                            13   Attorneys for Plaintiffs
                                                 Planet Aid Inc. and Lisbeth Thomsen
                                            14
                                                                                         UNITED STATES DISTRICT COURT
                                            15                                          NORTHERN DISTRICT OF CALIFORNIA

                                            16

                                            17   PLANET AID INC.; and LISBETH                            Case No. 17-cv-03695-MMC
                                                 THOMSEN,
                                            18                                                           NOTICE OF APPEAL
                                                                          Plaintiffs,
                                            19
                                                            v.
                                            20
                                                 REVEAL, CENTER FOR INVESTIGATIVE
                                            21   REPORTING; MATT SMITH; and AMY
                                                 WALTERS,
                                            22
                                                                          Defendants.
                                            23

                                            24
                                                            Plaintiffs Planet Aid, Inc. and Lisbeth Thomsen hereby give notice pursuant to 28 U.S.C.
                                            25
                                                 Section 1291 of their appeal to the Ninth Circuit Court of Appeals from the final judgment
                                            26
                                                 entered by this Court on March 23, 2021, entering final judgment in this action, and dismissing
                                            27
                                                 the First Amended Complaint with prejudice (Dkt. Nos. 309, 310).
                                            28

                                                 4815-3945-8790 V.1 SR6
                                                   Case 3:17-cv-03695-MMC Document 314 Filed 04/19/21 Page 2 of 2



                                             1

                                             2                                      Respectfully submitted,
                                                                                    NELSON, MULLINS, SCARBOROUGH & RILEY
                                             3

                                             4                                      /s/ Samuel Rosenthal (pro hac vice)
                                                                                    Attorneys for Plaintiffs Planet Aid, Inc.
                                             5                                      and Lisbeth Thomsen

                                             6

                                             7

                                             8

                                             9
NELSON, MULLINS, RILEY & SCARBOROUGH, LLP




                                            10

                                            11

                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20
                                            21

                                            22

                                            23

                                            24

                                            25

                                            26
                                            27

                                            28
                                                                                       1
                                                 4815-3945-8790 V.1 SR6
